Title: John Organ’s Survey Notes on Poplar Forest Boundary Lines, 27 November 1817
From: Organ, John
To: Jefferson, Thomas


                        A Copy of Courses and distances Run the 27th of November 1817 for Thomas Jefferson Esqr
                        Begining at Th Tomahack Creek, and Runing
                         S 24° E  19 poles to Thompsons Corner red oak. thence along Thompson lines
                        S 16° E 205 poles to his Corner on a branch, thence
                         N. 78° E 60 poles to his Corner post oak.
                         S 1° W. Crossing a small branch at 93 po. another at 136 po. and 183 poles in all to 3 Chesnut trees.—Corner to Thompson
                        S 83° E 82 poles to his Corner blackjack, thence
                        S 4° E. Cross Thompsons road at 11 po.  Cross the place of the new road at 44 po. Cross a branch at 105 po. and 244 po in all to his C. pointers
                         S 55° E 91 po. to John Mitchells Corner forked blackjack thence along mitchels line—
                        S 22° E 35 po. to his Corner blackjack. thence
                        S 58° W. Cross an old road at 42 po. & 74 po in all to pointers on Calew. road and Corner to Speece, thence along Speeces line
                        S 16° W. Cross water lick branch at 36 po. & 43 po in all to his Cor. W. oak
                        
                         S 58 W. Cross a branch at 80 po. Cross another at a Corner at 188 po. Sups to be Speeces. Cross another branch at 220 po.  another Corner at 272 po. & 350 po. in all to Clarks Corner pointers. thence along Clarks lines
                         N. 12° E. Cross a branch of Buffalow at 64 po. & 70 po in all to his Corner W.O.
                         N. 72° W. 150 po. to his Corner white Oak. thence
                         N. 16° W. Cross a branch at 87 po. Cross an old road at 92 po. Cross another old road at 125 po. an unknown Corner at 232 po. and in all, 298 po. to a red oak on Calleways Road. thence along the road
                         N. 72° W. 57 po. to a Spanish oak on the West Side of the Road. thence
                         S 58° W. 85 po. to pointers. thence
                         N 52° W. 125 po. to a fore and aft post oak. Supsd be to be near Cobbs line
                        N. 45° E 79 po. Supsd to be the place of Cobbs Corner. thence—
                         N. 55 W. 64 po. to a Corner Supsd to be in the field. thence Runing through the field—
                         S 60 W. 68 po. to a Supsd Corner near the yard & lane. thence
                        N. 45 W. 122 po. to Corner double Chesnut tree on the Forrest road thus ends Our lines
                        
                        
                        NB. Again Begining at the fore and aft post oak and Runing
                         N 62° E Cross Calleways road at 45 po. & 74 po. Supsd the to be the P.F. line
                         N. 35 W. 44 po. to the road leading to the western gate
                        
                            John Organ Survr
                        
                    